Citation Nr: 9921112	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-16 174	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 1, 1996, for an 
award of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to February 
1993, and for six years, ten months and twenty-eight days prior 
thereto.  His appeal ensues from a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).


FINDINGS OF FACT

1.  In April 1993, the RO awarded the veteran service connection 
and a combined 30 percent evaluation for left foot and right 
elbow disabilities and tinnitus, effective from March 1, 1993.

2.  In May 1993, the RO sent the veteran a letter indicating that 
the award of compensation was based on the rate appropriate for a 
veteran with no dependents, and that if he wished additional 
compensation for dependents, he should complete and return the 
enclosed VA Form 21-686c (Declaration of Status of Dependents) 
within one year of the date of the letter.  He was also notified 
to submit a certified copy of his marriage certificate.

3.  The veteran did not respond to the May 1993 letter during the 
following year.

4.  In March 1996, the RO increased the combined evaluation 
assigned the veteran's service-connected disabilities to 40 
percent.

5.  In April 1996, the RO sent the veteran a letter indicating 
that the increased award of compensation was based on the rate 
appropriate for a veteran with no dependents, and that if he 
wished additional compensation for dependents, he should complete 
and return the enclosed VA Form 21-686c (Declaration of Status of 
Dependents), a marriage certificate, his spouse's date of birth, 
copies of documents terminating all previous marriages, birth 
certificates of his children, and social security numbers of all 
of his dependents within one year of the date of the letter.  

6.  The RO received some of the information requested on April 
16, 1996, and the remainder of the information requested within 
the time period allowed. 

7.  The RO received a VA Form 21-686c (Declaration of Status of 
Dependents) from the veteran on April 16, 1996, more than one 
year after its May 1993 request for proof of dependency.

8.  The veteran's statement that he did not receive the May 1993 
letter does not constitute clear evidence rebutting the 
presumption of regularity that the letter was sent.


CONCLUSION OF LAW

The requirements for an effective date prior to May 1, 1996, for 
an award of additional compensation for a dependent spouse have 
not been met.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31(a), 3.158, 3.204, 
3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to May 1, 1996, for additional compensation for his 
dependent spouse.  He asserts that he did not initially challenge 
the RO's May 1993 award of compensation at the rate appropriate 
for a veteran with no dependents because he never received the 
May 1993 notice informing him that the award did not include 
compensation for his spouse.  He alleges that he has always 
responded to letters sent to him by VA, that he would have 
responded to the May 1993 letter if he had received it, and that 
he probably did not receive it because he moved to Michigan in 
1993.

The law provides that an award of additional compensation on 
account of a dependent based on the establishment of a disability 
rating in the percentage evaluation specified by law shall be 
payable from the effective date of such rating, but only if proof 
of a dependent is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) (West 
1991).  The effective date of the award of any benefit or any 
increase therein by reason of marriage or the birth or adoption 
of a child shall be the date of such event if proof of such event 
is received by the Secretary within one year from the date of the 
marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  Otherwise, 
the effective date for an award of additional benefits for a 
dependent shall be the latest of the following dates: the date 
notice is received of the dependent's existence, if evidence is 
received within one year of the Department of Veterans Affairs 
request; the date dependency arises; the effective date of the 
qualifying disability rating provided evidence of dependency is 
received within one year of notification of such rating action; 
or the date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b) (1998).

Notwithstanding 38 U.S.C.A. § 5110 or any other provision of law 
and except as provided in 38 U.S.C.A. § 5111(c), payment of 
monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or pension 
may not be made to an individual for any period before the first 
day of the calendar month following the month in which the award 
or increased award became effective as provided under 38 U.S.C.A. 
§ 5110 or such other provision of law.  38 U.S.C.A. § 5111.

In this case, by April 1993 rating decision, the RO awarded the 
veteran service connection and a combined 30 percent evaluation 
for left foot and right elbow disabilities and tinnitus, 
effective from March 1, 1993.  In May 1993, the RO sent the 
veteran a letter indicating that the award of compensation was 
based on the rate appropriate for a veteran with no dependents, 
and that if he wished additional compensation for dependents, he 
should submit the evidence requested within one year of the date 
of the letter.  The veteran did not respond within the time 
period allowed.

In March 1996, the RO increased the combined evaluation assigned 
the veteran's service-connected disabilities to 40 percent.  In 
April 1996, the RO sent the veteran a letter indicating that the 
increased award of compensation was based on the rate appropriate 
for a veteran with no dependents, and that if he wished 
additional compensation for dependents, he should submit VA Form 
21-686c (Declaration of Status of Dependents), a marriage 
certificate, his spouse's date of birth, copies of documents 
terminating all previous marriages, birth certificates of his 
children, and social security numbers of all of his dependents 
within one year of the date of the letter.  The RO received some 
of the information requested on April 16, 1996, and the remainder 
of the information requested within the time period allowed.  
Based on this information, which verified that the veteran had a 
dependent spouse, the RO awarded him additional compensation for 
a dependent spouse beginning May 1, 1996.

The veteran contends that he should be awarded additional 
compensation for his spouse retroactively from 1993, and should 
not be penalized for failing to respond to a letter he never 
received.  Beyond the veteran's contentions, however, there is no 
evidence of record that there was, in fact, a mix-up with the 
veteran's mail from the RO so as to interfere with his receipt of 
the May 1993 letter.  The letter was properly addressed based on 
the address on file at that time, and was not returned to the RO 
by the United States Postal Service.  The law presumes the 
regularity of the administrative process in the absence of clear 
evidence to the contrary.  YT v. Brown, 9 Vet.App. 195, 199 
(1996).  Moreover, the veteran's statement that he did not 
receive mail from the RO is not clear evidence to the contrary to 
rebut the presumption of regularity that notice was sent by the 
RO.  Id.  As the veteran in this case has not furnished any form 
of corroborating evidence to establish non-receipt of mail from 
the RO, he has not rebutted the presumption of regularity.

Where requested evidence is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
undertaken unless a new claim is received.  38 C.F.R. § 3.158.  
In this case, under 38 C.F.R. § 3.401(b), the veteran was 
required to submit proof of his marriage within one year of the 
RO's May 1993 request.  However, as of May 1994, he had not done 
so.  If the veteran had submitted the requested information 
within the time period allowed, dependency status for his spouse 
could have attached from March 1, 1993, the date that he was 
first awarded disability compensation.  However, no further 
submissions were received until April 16, 1996.  At that time, 
the veteran submitted multiple documents verifying that he had a 
dependent spouse.  Under 38 C.F.R. § 3.401(b)(ii), as sufficient 
evidence of the dependent spouse's existence was received on 
April 16, 1996, this date became the date of his claim for 
increased disability compensation for his dependent spouse.

Inasmuch as April 16, 1996 is the effective date of the veteran's 
claim for an award of additional compensation for his spouse, and 
given that under 38 C.F.R. § 5111, monetary payments based on an 
award of compensation may not be made to an individual for any 
period before the first day of the calendar month following the 
month in which the increased award became effective, May 1, 1996 
is the earliest date from which additional compensation can be 
awarded for the veteran's dependent spouse.  


ORDER

An effective date prior to May 1, 1996, for an award of 
additional compensation for a dependent spouse is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

